Case: 13-40776      Document: 00512706458         Page: 1    Date Filed: 07/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 13-40776                                  FILED
                                  Summary Calendar                            July 22, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS RODRIGUEZ-TRETO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:13-CR-61-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Following the denial of his motion to suppress evidence obtained during
a traffic stop, Jose Luis Rodriguez-Treto entered a conditional guilty plea to
being an alien in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(5)(A)
and 924(a)(2). He was sentenced to 18 months of imprisonment and three




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-40776      Document: 00512706458        Page: 2    Date Filed: 07/22/2014


                                     No. 13-40776

years of supervised release. 1 He now appeals the denial of his motion to
suppress.
      When we consider the denial of a motion to suppress, we review factual
findings and credibility determinations for clear error, and we review legal
conclusions de novo. See United States v. Oliver, 630 F.3d 397, 405 (5th Cir.
2011). “A factual finding is not clearly erroneous as long as it is plausible in
light of the record as a whole.” Id. (internal quotation marks and citations
omitted). Where, as here, the district court denied the suppression motion
after observing the demeanor of the witnesses during a live hearing, “the
clearly erroneous standard is particularly strong.” Id. (internal quotation
marks and citations omitted).         The evidence is viewed in the light most
favorable to the government as the prevailing party. See id.
      The evidence adduced at the suppression hearing, viewed in the light
most favorable to the government, showed the following. Rodriguez-Treto was
driving a dark-colored sport utility vehicle (“SUV”) with tinted windows, which
is consistent with the type of vehicle used by undercover law enforcement. He
was in the entry-and-exit lane of the highway, attempting to enter the
highway. An unmarked vehicle being driven by two special agents with the
Department of Homeland Security, Immigration and Customs Enforcement
(“ICE”), maneuvered in front of Rodriguez-Treto’s vehicle in the entry-and-exit
lane. Rodriguez-Treto then activated flashing emergency lights that had been
installed behind the front grill of his SUV and within its taillights. One of the
agents described the lights as “strobe lights or flickering lights.” The agents
initially thought they were being pulled over by an unmarked law enforcement
vehicle because one of them was not wearing a seatbelt. Rodriguez-Treto then


      1 Rodriguez-Treto has been released from prison, but his appeal is not moot since he
continues on supervised release. See United States v. Lares-Meraz, 452 F.3d 352, 355 (5th
Cir. 2006).


                                            2
    Case: 13-40776     Document: 00512706458      Page: 3   Date Filed: 07/22/2014


                                  No. 13-40776

changed lanes and accelerated, pulling up along the left side of the agents’
vehicle. When the agents saw Rodriguez-Treto driving with his wife in the
front passenger seat and a baby seat in the rear of the SUV, the officers no
longer believed that it was a police vehicle. The agents testified that at that
point they believed that the driver of the SUV was a “pseudo cop,” or a person
who portrays himself as law enforcement or emergency personnel but actually
engages in drug trafficking activity.       Based on that suspicion, the agents
initiated a traffic stop of the SUV.         During the stop, they discovered
ammunition in Rodriguez-Treto’s pocket. Rodriguez-Treto’s wife, who jointly
owned the SUV, gave permission to search it. The agents eventually found
three weapons, ammunition, knives, radio scanners, and various other items.
      Rodriguez-Treto argues that all the evidence found during the stop
should be suppressed, because there was no justification for the stop. We
analyze the reasonableness of traffic stops and resulting detentions under the
framework established by Terry v. Ohio, 392 U.S. 1 (1968). United States v.
Rains, 615 F.3d 589, 594 (5th Cir. 2010). We first determine whether the stop
“was justified at its inception” and then “whether the officer’s actions were
reasonably related in scope to the circumstances that justified the stop.” Id.
(internal quotation marks and citation omitted). Rodriguez-Treto challenges
only the first prong of the Terry analysis. “An investigative vehicle stop is
permissible under Terry when an officer has a reasonable suspicion, supported
by articulable facts, that criminal activity may be afoot.” Id.; see United States
v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). “A ‘mere hunch’ will not
suffice, but a reasonable suspicion does not need to rise to the level of probable
cause.” Rains, 615 F.3d at 594.
      The district court found that at the time they initiated the stop, the
agents had a reasonable suspicion that Rodriguez-Treto was committing the



                                        3
    Case: 13-40776     Document: 00512706458      Page: 4   Date Filed: 07/22/2014


                                  No. 13-40776

state law felony offense of impersonating a police officer, see Tex. Penal Code §
37.11, which overlapped with the agents’ suspicions, based on their experience
in the area, that Rodriguez-Treto may have been a “pseudo cop” engaged in
drug trafficking.
      A person commits the Texas felony of impersonating a police officer if he
“impersonates a public servant with intent to induce another to submit to his
pretended official authority or to rely on his pretended official acts.” Tex. Penal
Code Ann. § 37.11(a)(1); see Dietz v. State, 62 S.W.3d 335, 339 (Tex. App. 2001).
“The actor need not succeed in actually inducing anyone to submit to or rely on
his assumed authority; all that is required is the impersonation and the
intent.” Dietz, 62 S.W.3d at 340. Rodriguez-Treto concedes that Texas law
allows federal ICE agents to perform traffic stops and seizures if a state felony
is committed in their presence, or if they have a reasonable suspicion that such
person is engaged in a state felony. See Tex. Code Crim. Proc. Art. 2.122(a)(3);
Guerra v. State, 396 S.W.3d 233, 242 (Tex. App. 2013), aff’d, --- S.W.3d ---, 2014
WL 2742833, at *5 (Tex. Crim. App. June 18, 2014).
      Rodriguez-Treto asserts that the facts did not establish a reasonable
suspicion that he was violating § 37.11, because there was no evidence that he
intended to induce the agents to pull over or otherwise submit to his pretended
official authority. The district court explicitly found otherwise. The district
court found that the defendant’s use of the flashing lights was an overt act that
would be interpreted by a reasonable person on the highway as a reason to
submit to the authority of the person flashing the lights.         The defendant
admitted that the lights he had installed on the SUV are similar to lights used
by police, and that he activated the lights because he wanted the agents’ car to
move out of his way. Further, the testimony shows that Rodriguez-Treto
specifically directed the lights at the agents’ vehicle, after they pulled in front



                                        4
    Case: 13-40776    Document: 00512706458     Page: 5   Date Filed: 07/22/2014


                                 No. 13-40776

of him. These facts support the district court’s finding that Rodriguez-Treto
intended the agents to submit to the pretended authority created by the
activation of the lights. The district court further found that once the agents
saw that there were civilians in the car, including a baby seat, it was
reasonable for the agents to conclude that Rodriguez-Treto was impersonating
a law enforcement officer. The activation of the lights, the directing of the
lights at the agents’ car, and the agents’ visual observation of the occupants of
the SUV are specific, articulable facts supporting a reasonable suspicion that
Rodriguez-Treto was impersonating a police officer.
      We therefore AFFIRM the denial of the motion to suppress.




                                       5